DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on April 4, 2022 cancelled claim 1 and added new claims 2-21.  Thus, the currently pending claims addressed below are claims 2-21.

Claim Interpretation
The examiner is interpreting these terms found in the claims terms as follows:
Content item(s): Content items are units of content (e.g., individual files or a set of files) that are presented in resources (e.g., web pages). A content item can include an active link that initiates a request for another resource in response to interaction with the content item. An advertisement is an example of a content item that advertisers can target for presentation with particular resources, such as web pages and search results pages (Paragraph 2 of the applicant’s specification).
Customizable/configurable content item: (e.g. a content item template or configurable content item) that can be populated with content referenced by feed data entries to create many different customized content items for many different groups of users. A single customizable content item can be populated with content from any number of different feed data entries and the feed data entries that are selected for populating the customizable content item can be selected based on criteria specified by the content sponsor 108 and/or historical performance of customizable content items that were populated with the content. (Paragraphs 35 through 39 of the applicant’s specification) 
Over time: The applicant’s specification provides no direction with regard to “receiving” “over time”.  However, “over time” is used in paragraph 91 of the applicant’s specification with regard to feed data changing over time. In this case it appears to merely mean that as time goes by it is possible that the feed data may change.  As such, the examiner is interpreting the term as merely indicating that the invention is receives requests in an ongoing basis and thus only limits the claim to receiving data at least twice.  Since the claim already requires requests from different computing devices the addition of “over time” to the claim language does not further limit the claim in any way.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,701 in view of Yao et al. (2015/0348106). Claims 2-21 recite substantially the same limitations as those found in claims 1-20 of U.S. Patent No. 11,210,701.  All material differences between the claims of the instant invention and claims 1-20 of U.S. Patent No. 11,210,701 can be found in claims 1-20 of PGPUB: 2015/0348106 which recites substantially similar claims and designates the same assignee and inventors as the instant application.  As such, the combination of features represented by the instant claims would be clearly obvious based on the above references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving different requests for content from different users over time; and 
responding to given requests among the different requests with a same configurable content item that is populated with different elements determined based on a context of the request, including, for each request: 
determining a first inventory level of a given item at a first time when a first request is received;
inserting a first set of information into the same configurable content item based on the first inventory level of the given item at the first time when the first request is received;
providing, responsive to the first request, the same configurable content item with the inserted first set of information;
determining a second inventory level of the given item at a second time when a second request is received;
inserting a second set of information into the same configurable content item based on the second inventory level of the given item at the second time when the second request is received, wherein the second set of information differs from the first set of information;
providing, responsive to the second request, the same configurable content item with the inserted second set of information rather than the first set of information. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more computing devices comprising a processor and a storage device; the processor executing application code instructions, and user computing devices comprising a mobile device or a desktop device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computing devices comprising a processor and a storage device; the processor executing application code instructions, and user computing devices comprising a mobile device or a desktop device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from figure 6 and paragraphs 144-146 and 158 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving different requests for content from different users over time;
providing, responsive to the first request, the same configurable content item with the inserted first set of information; and
providing, responsive to the second request, the same configurable content item with the inserted second set of information rather than the first set of information.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-8; 10-15 and 17-21 appear to merely further limit the abstract idea by further limiting the type of feed data, the storage of the feed data, and the way in which a feed element is obtained which is considered part of the abstract idea (Claims 3-4, 10-11, and 17-18); adding additional steps related to receiving external condition data, analyzing the data to determine a result that is used to generate tailored content which is considered part of the abstract idea (Claims 5, 12, and 19); further limiting the type of elements that are inserted into the tailored content to include a countdown element, the calculation of a countdown time which would be considered part of the abstract idea (Claims 6-7, 13-14 and 21); and further limiting context of the request which is considered part of the abstract idea (Claims 8 and 15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 2-21 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (PGPUB: 2013/0036013).

Claims 2, 9 and 16: James discloses a computer-implemented method, a non-transitory computer readable medium, and a system to modify content items for distribution, comprising: 
by one or more computing devices with a storage device and a processor: 
receiving different requests for content from different user computing devices over time (Paragraph 11: provide the different advertisement for each product from the set of products to one or more search engines such that each advertisement can be displayed by the search engine(s) in response to one or more search requests at the search engine(s)) ; and 
responding to given requests among the different requests with a same configurable content item that is populated with different elements determined based on a context of the request (Paragraph 11: provide the different advertisement for each product from the set of products to one or more search engines such that each advertisement can be displayed by the search engine(s) in response to one or more search requests at the search engine(s); Paragraph 51: a dynamic field of an advertisement template defined by the advertisement rule can be dynamically populated by data pulled directly from a corresponding field (i.e., a field associated with the dynamic field) in the inventory database), including, for each request: 
determining a first inventory level of a given item at a first time when a first request is received (Paragraph 25: defining advertisements for products based on inventory data retrieved from an inventory database and advertisements rules defined and provided by user; Paragraph 38: inventory data includes a quantity field having a value) ; 
inserting a first set of information into the same configurable content item based on the first inventory level of the given item at the first time when the first request is received (Paragraph 16: The advertisement definition module can be configured to resolve the at least one dynamic field for each product from the set of products using the value associated with the field for that product to define a different advertisement for each product from the set of products; Paragraph 23: advertisements for those products can be defined at the host device based on the corresponding advertisement rules and inventory data; Paragraph 26: The advertisements of products defined at the host device can be used to promote or list the products for sale); 
providing, responsive to the first request, the same configurable content item with the inserted first set of information (Paragraph 16: The communication module can be configured to provide different advertisement for each product from the set of products to one or more search engines such that each advertisement can be displayed by the search engine(s) in response to one or more search requests at the search engine(s); Paragraph 25: delivering the defined advertisement); 
determining a second inventory level of the given item at a second time when a second request is received (Paragraph 17: an inventory monitor module configured to monitor the inventory database and provide an indication to the advertisement definition module if the value for a product from the set of products is modified. Based on the indication, the advertisement definition module can be configured to resolve the at least one dynamic field for that product using the value for that product; Paragraph 34: the inventory data of a product stored in the inventory database can be updated in response to a change in the inventory of the product, such as a decrease in the quantity of the product that is available for sale, a change in the shipping method for the product, a new URL for the product, etc.)  ; 
inserting a second set of information into the same configurable content item based on the second inventory level of the given item at the second time when the second request is received, wherein the second set of information differs from the first set of information (Paragraph 60: when the quantity of the soccer cleats is less than 100, the retail price shown in the advertisement is changed to the retail price of the product plus $5); and 
providing, responsive to the second request, the same configurable content item with the inserted second set of information rather than the first set of information. (Paragraph 16: The communication module can be configured to provide different advertisement for each product from the set of products to one or more search engines such that each advertisement can be displayed by the search engine(s) in response to one or more search requests at the search engine(s); Paragraph 25: delivering the defined advertisement)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (PGPUB: 2013/0036013) in view of Gupta et al. (2007/0264987).

Claims 3, 10, and 17: The computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16 further comprising: determining whether a given user computing device is a mobile device or a desktop device; and selecting the first set of information based at least in part on whether the given user computing device is the mobile device or the desktop device.
James discloses the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 1, further comprising: determining whether a given rule is satisfied; and selecting the first set of information based at least in part on whether the given rule is satisfied, wherein the rule is associated with an IP address in at least paragraph 63 where a transformer module is configured to resolve a dynamic field in an advertisement rule based on one or more resources that dynamically change.
James does not disclose that the rule is based on determining whether a given user computing device is a mobile device or a desktop device.
However, the analogous art of Gupta discloses that it is well known to determine the device type, including whether the device type is a mobile device or a desktop device from the request for content using an IP address, and applying rules regarding advertisements based on the determined device type in at least paragraphs 65-72 and 78.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data, to modify the invention of James to include determining the device type, including whether the device type is a mobile device or a desktop device from the request for content based on the IP address, and applying advertisement rules based on the determined device type ad disclosed by Gupta.  
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices, methods and/or products in the same way as supported by the following fact pattern: James discloses the “base” method of determining whether a given rule is satisfied based on an IP address; and selecting the first set of information based at least in part on whether the given rule is satisfied. Gupta discloses a “comparable” method in which advertisement rules are based on determining the device type, including whether the device type is a mobile device or a desktop device from the request for content based on an IP address. One or ordinary skill in the art would have recognized the adaptation of the using an IP address to determine if the device is a mobile device or personal computer and applying advertisement rules based on this determination of Gupta to the base method of resolving a rule based on the IP address of James for the predict result of having a better understanding of type of device being used in order to make advertisement sizing decisions.

Claims 4, 11, and 18: James and Gupta disclose the computer-implemented method of claim 3, the non-transitory computer readable medium of claim 10, and the system of claim 17 further comprising determining a geographic location corresponding to the given user computing device, wherein selecting the first set of information is further based at least in part on the geographic location of the given user computing device. (James - Paragraph 63: the transformer module can be configured to resolve a dynamic field in an advertisement rule based on one or more resources that dynamically change with  a locale; a dynamic field can be resolved by returning or using in a calculation, a current date, a locale associated with an Internet protocol (IP) address, a currency code for a locale, a currency conversion rate from one currency code to another, etc.; For example, a dynamic field can be resolved by presenting a term translated into a foreign language)

Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (PGPUB: 2013/0036013) in view of Gupta et al. (2007/0264987) in further view of Gabe, Glenn (You Might Be Losing Out – How to Make Sure Sitelink Extensions in Bing ADS are Tracked Properly, https://www.gsqi.com/ marketing-blog/track-sitelink-extensions-bing-ads/, April 14, 2013, pgs. 1-18).

Claims 5-6, 12-13, and 19-20: The computer-implemented method of claim 4, the non-transitory computer readable medium of claim 11, and the system of claim 18, further comprising: adding an extender that enlarges the same configurable content item; and inserting a content element into the extender, wherein the content element inserted into the extender is selected based on the context of the request.
James and Gupta disclose the computer-implemented method of claim 4, the non-transitory computer readable medium of claim 11, and the system of claim 18, wherein the advertisements are defined based on different advertisement rules and based on one or more resources that dynamically change such as a time, a locale, a condition etc., and inserting content into dynamic fields based on this context of the request in at least James, paragraphs 63-65.
James and Gupta do not disclose that the defined advertisement includes an extender that enlarges the same configurable content item and to inserting a dynamic element into the extender.
However, the analogous art of Gabe discloses that it is well known to add an extender to an advertisement that enlarges the same configurable content item and to inserting a dynamic element into the extender on at least page 1, lines 1-8 and image 1 where the ad for Lucky Brand@Jeans has been enlarged by the information box which contains additional site links than the link for the advertisement itself.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the defined advertisement of James and Gupta to include the sitelink extensions of Gabe.
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices, methods and/or products in the same way as supported by the following fact pattern: James and Gupta disclose the “base” method of generating customized advertisements; Game discloses a “comparable” method with respect to customizing and advertisement that offers an improvement in which additional landing pages are provided to more narrowly focus a user’s interest; One of ordinary skill in the art would have recognized the adaptation of adding the site link extensions of Gabe to the base customized advertisements of James and Gupta for the predicted result of having additional links for the landing page provide alternatives for which the user may have a specific interest based on their search terms.

Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (PGPUB: 2013/0036013) in view of Gupta et al. (2007/0264987) in view of Gabe, Glenn (You Might Be Losing Out – How to Make Sure Sitelink Extensions in Bing ADS are Tracked Properly, https://www.gsqi.com/ marketing-blog/track-sitelink-extensions-bing-ads/, April 14, 2013, pgs. 1-18) in further view of Kothari (US Patent: 8,725,559).

Claims 7, 14, and 21: The computer-implemented method of claim 6, the non-transitory computer readable medium of claim 13, and the system of claim 20, wherein one or more of the first information, the second information, or the content element is selected based on historical performance of the same configurable content item when the one or more of the first information, the second information, or the content element were included in the same configurable content item. 
James, Gupta and Gabe disclose the computer-implemented method of claim 6, the non-transitory computer readable medium of claim 13, and the system of claim 20, wherein advertisers provide advertisement rules (criterion) for selecting one or more of the first information, the second information, and the content element in at least paragraphs 63-65.
James, Gupta and Gabe do not disclose wherein one or more of the first information, the second information, or the content element is selected based on historical performance of the same configurable content item when the one or more of the first information, the second information, or the content element were included in the same configurable content item. 
However, the analogous art of Kothari discloses that it is well known for one advertisers to establish advertisement rules (criterion) selecting or more of the first information, the second information, or the content element based on historical performance of the same configurable content item when the one or more of the first information, the second information, or the content element were included in the same configurable content item in Col 5, lines 32-51, Col 6, lines 49-63, and Col 11, lines 35-49 (criterions that are specified by an external condition include user preferred advertisement attributes obtained by tracking and analyzing the advertisements in which a user has selected or otherwise accessed a navigational element of the advertisement, such as by clicking on the advertisement in a web browser; preferred content attributes based on obtaining and analyzing user browsing, and/or purchasing history) and Col 7, lines 23-41 (criterion includes a conditional thresholds provided by the external advertisers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the selection of first information, second information, or the content element based on advertisement rules provided by an advertiser as disclosed by James, Gupta, and Gabe to include advertisement rules (criterion) associated with historical performance of the same configurable content item when the one or more of the first information, the second information, or the content element were included in the same configurable content item as disclosed by Kothari.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught by either Kothari or the combination of James, Gupta, and Gabe. Using advertising rules based on the historical performance (taught by Kothari) neither changes nor effects the normal functioning of creating customized advertisements as taught by James, Gupta, and Gabe as the advertisement rules of James, Gupta, and Gabe are defined by the advertisers. As such, the resolving of the advertisement rules would be performed in the same way even with the addition of rules pertaining to historical performance.  Since the functionalities of the elements in Kothari and the combination of James, Gupta, and Gabe do not interfere with each other the results of the combination would be predictable.

Claims 8 and 15: James, Gupta, Gabe and Kothari disclose the computer-implemented method of claim 7, and the non-transitory computer readable medium of claim 14, wherein determining whether the user computing device is a mobile device or a desktop device comprises determining an aspect ratio of a display of the user computing device. (Gupta – Paragraph 84: The size of the screen on the device of the user may be a factor used in determining how many advertisements to communicate to the user; the examiner considers the size of the screen to be an aspect ratio)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phan et al. (2014/0052546): discloses determining the device type and screen type of the computing device and modifying an advertisement based on this information.
Mathur (2014/0222561): discloses an ordered identification of content for inclusion in a response to an advertisement request that first identifies advertisements suitable for the device type and then utilizes other variables.
Gordon et al. (2013/0110978): discloses determining a feed from multiple available feeds that contains feed data used to resolve one or more variables and mapping a reference to a particular feed.
Jones et al. (2011/0111738): discloses contacting an external third party to obtain conditions such as weather that are used to determine an advertisement to select for responding to an advertisement request

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622